

 
EXHIBIT 10.35
 
HI/FN, INC.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is entered into as of November 16, 2006
by and between Hi/fn, Inc. (the “Company”) and Christopher G. Kenber
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the parties agree as follows:
 
1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.
 
2. Confidentiality.
 
A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.
 
B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company.
 
C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.


--------------------------------------------------------------------------------


 
D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.
 
E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.
 
3. Conflicting Obligations.
 
A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 3.A will be
considered a material breach under Section 5.B.
 
4. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.
 
5. Term and Termination.
 
A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) November 10, 2007 or (ii) termination as
provided in Section 5.B.
 
B. Termination. Consultant may terminate this Agreement upon giving the Company
14 days’ prior written notice of such termination pursuant to Section 9.E of
this Agreement. The Company may terminate this Agreement immediately and without
prior notice for Cause. For purposes of this Agreement, “Cause” shall mean
Consultant’s refusal or inability to perform the Services or Consultant’s breach
of any material provision of this Agreement, the Proprietary Information and
Inventions Agreement or the Severance Agreement and Release by and between
Consultant and the Company dated November 16, 2006.
 
C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:


--------------------------------------------------------------------------------


 
 
                (1) The Company will pay, within 30 days after the effective
date of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related expenses, if
any, submitted in accordance with the Company’s policies and in accordance with
the provisions of Section 1 of this Agreement; and
                
                (2) Section 2 (Confidentiality), Section 3 (Conflicting
Obligations), Section 6 (Independent Contractor; Benefits),
Section 7 (Indemnification), and Section 8 (Arbitration and Equitable Relief)
will survive termination of this Agreement.
 
6. Independent Contractor; Benefits.
 
A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.
 
B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.
 
7. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement, (iv) any failure of Consultant to perform
the Services in accordance with all applicable laws, rules and regulations, or
(v) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.


--------------------------------------------------------------------------------



 
8. Arbitration and Equitable Relief.
 
A. Arbitration. Consultant agrees that any and all controversies, claims or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company, in its capacity as such or
otherwise) arising out of, relating to or resulting from Consultant’s
performance of the Services under this Agreement or the termination of this
Agreement, including any breach of this Agreement, shall be subject to binding
arbitration under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280 through 1294.2, including Section 1283.05 (the “Rules”)
and pursuant to California law. CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO, ALL DISPUTES
ARISING FROM OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO: ANY
STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
Consultant understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Consultant.
 
B. Procedure. Consultant agrees that any arbitration will be administered by the
Judicial Arbitration & Mediation Services (“JAMS”), and that a neutral
arbitrator will be selected in a manner consistent with its employment
arbitration rules & procedures (“JAMS Rules”). Consultant agrees that the
arbitrator will have the power to decide any motions brought by any party to the
arbitration, including discovery motions, motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Consultant agrees that the arbitrator will issue a written decision on
the merits. Consultant also agrees that the arbitrator will have the power to
award any remedies, including attorneys’ fees and costs, available under
applicable law. Consultant understands that the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS, except that
Consultant shall pay the amount of any filing fees associated with any
arbitration Consultant initiates that Consultant would have otherwise had to pay
had he filed any such claim in court. Consultant agrees that the arbitrator will
administer and conduct any arbitration in a manner consistent with the Rules and
that, to the extent that JAMS Rules conflict with the Rules, the Rules will take
precedence.
 
C. Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between the Company and Consultant.
Accordingly, except as provided for by the Rules, neither the Company nor
Consultant will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding the foregoing, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful Company policy,
and the arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
 
                                 D. Availability of Injunctive Relief. In
addition to the right under the Rules to petition the court for provisional
relief, Consultant agrees that any party may also petition the court


--------------------------------------------------------------------------------



for injunctive relief where either party alleges or claims a violation of
Sections 2 (Confidentiality) or 3 (Conflicting Obligations) of this Agreement or
any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either the Company or
Consultant seeks injunctive relief, the prevailing party will be entitled to
recover reasonable costs and attorneys’ fees.
 
E. Administrative Relief. Consultant understands that this Agreement does not
prohibit Consultant from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Consultant from
pursuing court action regarding any such claim.
 
F. Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understand it, including that Consultant is waiving its
right to a jury trial. Finally, Consultant agrees that Consultant has been
provided an opportunity to seek the advice of an attorney of its choice before
signing this Agreement.
 
9. Miscellaneous.
 
A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.
 
B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
 
C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement, with the exception of the Proprietary Information and
Inventions Agreement, the Severance Agreement and Release by and between
Consultant and the Company dated November 16, 2006 and any agreements relating
to Employee’s outstanding equity awards with the Company.
 
D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.
 
E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this Section 9.E.
 
          (1) If to the Company, to:
Hi/fn, Inc.


--------------------------------------------------------------------------------



Attention: General Counsel
750 University Ave.
Los Gatos, CA 95032
(408) 399-3500
(408) 399-3501
 
         (2) If to Consultant, to the address for notice on the signature page
to this Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.
 
F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.
 
G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.
 
CONSULTANT
 
 
HI/FN, INC.
 
By: 
 /s/ Christopher G. Kenber  
 
By:
 /s/ William R. Walker
Name:
Christopher G. Kenber
 
Name:
William R. Walker
     
Title:
Vice President of Finance, Chief Financial Officer and Secretary

 


 
Address for Notice:

           

 
 


--------------------------------------------------------------------------------




 
EXHIBIT A
 
Services and Compensation
 
1. Contact. Consultant’s principal Company contact:
 
Name: Albert E. Sisto
 
Title: Interim Chief Executive Officer and Chairman of the Board of Directors
 
2. Services. The Services shall include, but shall not be limited to, the
following:
 
Consultant will provide consulting and advisory services relating to matters and
projects or work in process that had been within the Consultant’s areas of
responsibility while he served as Chief Executive Officer of the Company,
including, without limitation, such appropriate tasks as the Company’s Board of
Directors (the “Board”) may request as necessary and appropriate to assist his
successor to transition into the position of the Company’s Chief Executive
Officer and traveling to key customers of the Company. Consultant will be
required to provide up to twenty (20) hours per month (as requested by the
Company) in Services under this Agreement.
 
3. Compensation.
 
A. The Company will pay Consultant $2,000.00 per month.
 
B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.
 
 
 

--------------------------------------------------------------------------------